Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/29/2019 in which claims 1-9 are pending ready for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill (US 4,893,413).
	As to claim 1, Merrill discloses device (64) for detecting the steering wheel position, the steering wheel (30) angle and/or the inclination of the steering wheel of a vehicle (20), characterized in that the device comprises at least camera (76a, 76b) by means of which the steering wheel can be sensed, wherein at least three reference objects (66a, 66b, 104) are provided which can be releasably fastened to the steering 

    PNG
    media_image1.png
    718
    569
    media_image1.png
    Greyscale

	As to claim 2, Merrill discloses device (64), characterized in that, in the case of the releasable fastening, two of the at least three reference objects (66a, 66b, 104) are configured to in each case be fastened in the upper transition of a crosspiece in the steering wheel to the steering wheel rim of the steering wheel or at a defined distance to this transition with a defined direction to this transition, wherein one of said two 
	As to claim 3, Merrill discloses device (64), characterized in that reference aids are part of the device, which are configured in such a way that in the mounted state, they are arranged outside the periphery of the steering wheel and which are in each case associated with one of the two reference objects, which are configured to in each case be fastened in the upper transition of a crosspiece in the steering wheel to the steering wheel rim of the steering wheel or at a defined distance to this transition, such that the connecting line between the two reference aids coincides with or extends in parallel with the connecting line of the two reference objects (66a, 66b, 104) mentioned.  (See Col 4 Lines 43-68; Figs. annotated 1 above, 2, 4, 5).

	As to claim 4, Merrill discloses the device (64), characterized in that the device comprises a frame (78) for the three reference objects (66a, 66b, 104), wherein the three reference objects are interconnected by means of the frame, wherein the frame consists of three longitudinal elements (28, 70a, 70b) that are interconnected, at a common center point (28), at one of the ends thereof, wherein the reference objects are in each case resiliently fastened at the other end of the longitudinal elements, in order to push such that the reference objects in the longitudinal direction of the longitudinal elements. (See Col 4 Lines 43-68, Col 6 Lines 34-56; Figs. annotated 1 above, 3, 4, 5).
The common center point (28) is also part of the three longitudinal elements.
	As to claim 5, Merrill discloses the device (64), characterized in that, when the three reference objects (66a, 66b, 104), are fastened to the steering wheel (30), the center point (28) of the frame (78) is located above the connecting line (not shown) of the two bottom reference objects (66a, 66b). (See Col 4 Lines 43-68, Col 6 Lines 34-56; Figs. annotated 1 above, 3, 4, 5).
	The connecting line is where the frame (78) and the reference object (66a, 66b) are connected. 
	 
	As to claim 9, Merrill discloses the method for detecting the steering wheel position, the steering wheel angle and/or the inclination of the steering wheel of a vehicle (20), characterized in that the steering wheel (30) is sensed by at least two cameras (76a, 76b), wherein the at least two cameras can detect at least three reference points (66a, 66b, 104) on the steering wheel. (See Abstract Col 4 Lines 08-24, Col 5 Lines 08-29, Col 7 Lines 03-16; Figs. 1, 2, 4, 5).



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al in view of Ricci (US 2016/0086391 A1).
	As to claims 6-8, Merrill teaches device according to claim 1, in which these claims depends on.
	Merrill does not explicitly teach characterized in that the two cameras are arranged on the same side of the vehicle, outside the vehicle.
	characterized in that each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, either on the right-hand side of the vehicle or on the left-hand side of the vehicle, wherein both cameras detect the same steering wheel. (Claim 7).
	characterized in that the two cameras are arranged on different sides of the vehicle, wherein each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, both on the right-hand side of the vehicle and on the left-hand side of the vehicle. (Claim 8).
	However, Ricci does teach in an analogous art a device characterized in that the two cameras are arranged, outside the vehicle. (See Abstract ¶0235 Line 26-27, ¶0259, ¶0456, ¶0663 Lines 01-09)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Merrill characterizing two cameras arranged on the outside of a vehicle.
	The advantage of this inclusion is to monitor and identify the conditions of a vehicle.

However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “the two cameras are arranged on the same side of the vehicle, the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, either on the right-hand side of the vehicle or on the left-hand side of the vehicle, wherein both cameras detect the same steering wheel, the two cameras are arranged on different sides of the vehicle, wherein each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, both on the right-hand side of the vehicle and on the left-hand side of the vehicle,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
	It is common in the art of optical analysis of detecting the positioning of a steering wheel, to place cameras in different locations; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try to enable the claimed placements of the cameras.
Further, the differences camera positioning will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such placement of the two cameras are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Merrill when modified by Ricci the two cameras are arranged on the same side of the vehicle, the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, either on the right-hand side of the vehicle or on the left-hand side of the vehicle, wherein both cameras detect the same steering wheel, the two cameras are arranged on different sides of the vehicle, wherein each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, both on the right-hand side of the vehicle and on the left-hand side of the vehicle.
	The advantage of this inclusion is to accurately measure the object under test. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886